THEATI-~RNEY              GENERAL
                    OF    TEXAS




Honorable W. W. Kilgore           Opinion No. ~~-583
County Attorney
Victoria County                   Re:   Authority of Victoria
Victoria, Texas                         County Tax Assessor-
                                        Collector to collect
                                        fees from County-wide
                                        Navigation District
Dear Mr. Kilgore:                       Taxes.
         Your request for an opinion from this office concerns
the following statute.
         Section 5 of Article 1042b of Vernon's Civil Statutes
reads as follows:
            "Sec. 5. When the County Assessor and County
        Collector are required to assess and collect the
        taxes in any Incorporated city, town or village,
        drainage district, water aontrol and improvement
        district, water Improvement district, or navigation
        district, they shall respectively receive for such
        services an amount to be agreed upon by the govern-
        ing body of such incorporated cities, towns or
        villages, drainage districts, water control and
        improvement districts, water improvement districts,
        or navigation districts, and the Commissioners
        Court of the county in which such incorporated
        cities, towns or villages, drainage districts,
        water control and improvement districts, water lm-
        provement districts, or navigation districts are
        situated not to exceed one per cent of the taxes
        so collected. Acts 1939, 46th Legislature, p.
        $5:;,,Acts1941, 47th Legislature, p. 404, ch. 235,
           .
         Your question is "should the County Tax Assessor and
Collector receive one per cent for assessing and one per cent
for collecting and/or one per cent of the taxes collected."
         Prior to November 8, 1932, Section 14 of Article VIII
of the Texas Constitution provided for separate assessing and
collecting offices In County Qovernment with each having had a
Honorable W. W. Kllgore, page 2.   (w-583)



separate fee schedule. Since that date said office of Tax
Assessor and Tax Collector have been combined by the amendment
of Section 14 of Article VIII of the Texas Constitution. There-
fore, your question is whether the Tax Assessor-Collector of
Victoria County as one office can collect a fee of "one
cent for assessing and one per cent for collecting, andper
                                                        or one
per cent of the taxes collected" from the County-wide Navigation
District.
         In reading the language of Section 5 of Article 1042b,
Vernon's Civil Statutes, it states that:
             "When the County Assessor and County Collector
         are required to assess and collect the taxes in any
         . . . navigation district, they shall respectively
         receive for such services an amount to be agreed
         upon by the governing body of such . . . navigation
         districts, and the Commissioners Court of the county
         In which such . . . navigation districts are situated
         not to exceed one per cent of the taxes so collected."
         (Emphasis added.)
         Article 7359 of Vernon's Civil Statutes states, In part,
as follows:
             "Any incorporated city, town or village in this
         state is hereby authorized by ordinance to authorize
         the County Tax Assessor and County Tax Collector of
         the County in which said city, town or village is
         situated, to act as Tax Assessor and Tax Collector
         res ectivel for said city, town or village.
         -11            respectively receive for such s&ices
         one per cent of the taxes so collected." (Emphasis
         added.)
         In both statutes the word "respectively" is used. Web-
ster's New International Dictionary, second edition, defines the
word "respectively" as follows:
            'Respectively . . . as relating to each, in
        particular; each to each; each in the order given."
         It therefore follows that when the statute uses the
phrase "they shall respectively receive for such services," it
Imports that a dual service is performed for which a dual fee
is entitled to be credited. The mere fact that the former law
and constitutional provision provided for dual office holders,
Honorable W. W. Kllgore, page 3.   (w-583)



one performing the duty of County Tax Assessor and another
performing the duty of County Tax Collector, for which each
was entitled to his separate fees of office, does not now
lessen those duties nor the actual services rendered since
the two offices are combined into the one office of Assessor-
Collector.
         The navigation district is still receiving the same
amount of services under the present law as it received when
the offices were separately held. Therefore, since the law
provided for a separate fee prior to the combining of these
two offices, those same fees are still required to be paid as
this property In the district is still being assessed for taxes
and the taxes are still being collected.
         Section 5 of Article 1042b does, however, state that
such fee to be paid to either shall not exceed one per cent of
the taxes collected.
         By Acts 1939, 46th Legislature, p. 652, Article 1042b
of Vernon's Civil Statutes was amended in part, but that pro-
vision established the maximum fee to be paid the County Assessor
and the fee to be paid the County Tax Collector remained the same
notwithstanding said offices were combined into one office by
the amendment of Section 14, Article VIII of the Texas Constl-
tutlon on November 8, 1932. Article 1042b was again amended in
part to its present form by Acts 1941, 47th Legislature, p. 404,
ch. 23.5,par. 1.~ The amount of the fees collected for the
assessing and the collecting of these taxes were never changed
or amended.
         It Is, therefore, our opinion, that the Tax Assessor-
Collector may assess a fee of no more than one per cent of the
taxes collected for assessing, and a fee of no more than one
per cent of the taxes collected for collecting the taxes for the
county-wide navigation district.
                              SUMMARY
                  The Victoria County Tax Assessor-
                  Collector may charge's fee not to
                  exceed one per cent of the taxes
                  collected for the assessing of the
                  taxes for the county-wide navigation
                  district and a fee not to exceed
                                                        .   .




Honorable W. W. Kilgore, page 4.    (W-583 1



                 one per cent of the taxes col-
                 lected for the collecting of the
                 taxes for the county-wide naVl-
                 gation district as is provided for
                 in Section 5, Article 1042b of
                 Vernon's Civil Statutes.
                                    Yours very truly,
                                    WILL WILSON




LFP:me
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
J. Arthur Sandlin
Wallace Finfrock
Riley Eugene Fletcher
Robert Lewis
REVIEWED FOR TRE ATTORNEY GENERAL
BY: W. V. Geppert